Exhibit 10.19

 

PROGOLD LIMITED LIABILITY COMPANY

 

 

AMENDED AND RESTATED

MEMBER CONTROL AGREEMENT

 

(CONTAINS RESTRICTIONS ON TRANSFER

OF MEMBERSHIP INTERESTS)

 

 

September 1, 2009

 

--------------------------------------------------------------------------------


 

PROGOLD LIMITED LIABILITY COMPANY

AMENDED AND RESTATED

MEMBER CONTROL AGREEMENT

(CONTAINS RESTRICTIONS ON TRANSFER

OF MEMBERSHIP INTERESTS)

 

Table of Contents

 

Article

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II MEMBERS AND BUSINESS

4

 

2.1.

Members

4

 

2.2.

Additional Members

4

 

2.3.

Business of the Company

4

 

2.4.

Actions Requiring Member and Board Approval

4

 

 

 

 

ARTICLE III MEMBERSHIP INTERESTS

4

 

3.1.

Membership Interests

4

 

3.2.

Voting

5

 

 

(a)

Voting Power

5

 

 

(b)

Voting Representatives

5

 

 

(c)

Consents

5

 

3.3.

No Cumulative Voting

5

 

3.4.

Preemptive Rights

5

 

 

(a)

When Preemptive Rights Arise

5

 

 

(b)

Exemptions from Preemptive Rights

5

 

 

(c)

Extent of Preemptive Rights

5

 

 

(d)

Waiver of Preemptive Rights

5

 

 

(e)

Notice of Preemptive Rights

6

 

 

(f)

Valuation of Contributions Other Than Money

6

 

3.5.

Waiver of Dissenters’ Rights

6

 

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS

6

 

4.1.

Initial Capital Contributions of Members

6

 

4.2.

Additional Capital Contributions of Members

6

 

 

(a)

Voluntary Additional Capital Contributions of Members

7

 

 

(b)

Required Additional Capital Contributions of Members

7

 

4.3.

Capital Contributions of New Members

7

 

4.4.

Capital Accounts

8

 

4.5.

Transferee Succeeds to Transferor’s Capital Account

8

 

4.6.

No Right to Return of Contributions

8

 

4.7.

No Interest on Capital

8

 

4.8.

Loans to Company

8

 

4.9.

Default by Member

8

 

i

--------------------------------------------------------------------------------


 

ARTICLE V ALLOCATIONS

9

 

5.1.

Allocation of Net Income and Net Losses

9

 

5.2.

Consent to Allocation

9

 

 

 

 

ARTICLE VI DISTRIBUTIONS

9

 

6.1.

Basis of Distributions

9

 

6.2.

Tax Withholding Obligations Constitute a Distribution

9

 

6.3.

Allocation of Marketing Costs

9

 

6.4.

Periodic Distributions

10

 

 

 

 

ARTICLE VII BOARD OF GOVERNORS

10

 

7.1.

Limitation of Governors’ Liability

10

 

7.2.

Written Action By Governors

11

 

 

 

 

ARTICLE VIII REQUIRED RECORDS: ACCOUNTING AND TAX MATTERS

11

 

8.1.

Required Records

11

 

8.2.

Books of Account

11

 

8.3.

Report to Members

11

 

8.4.

Tax Characterization and Returns

12

 

8.5.

Tax Information

12

 

8.6.

Tax Matters Partner

12

 

 

 

 

ARTICLE IX ASSIGNMENT MEMBERSHIP INTERESTS

12

 

9.1.

Assignment

12

 

 

(a)

General Restriction on Assignment

13

 

 

(b)

Conditions Precedent to Assignment of a Membership Interest to a Non-Member

13

 

 

(c)

Consent to Proposed Assignment of a Membership Interest to a Non-Member

13

 

 

(d)

Effective Date of Assignment

14

 

9.2.

Acquit Company

14

 

9.3.

Restriction on Assignment

14

 

9.4.

First Right of Refusal Upon Proposed Sale of Membership Interest

14

 

 

(a)

Notice of Proposed Sale

14

 

 

(b)

Options to Other Members

14

 

 

(c)

Exercise and Lapse of Options

15

 

 

(d)

Proposed Sale to Another Member

15

 

 

(e)

Restrictions on Assignment Apply

15

 

9.5.

Option to Purchase Membership Interest

15

 

 

(a)

Purchase Events

15

 

 

(b)

American Crystal Option

16

 

 

(c)

Purchase Price and Payment

16

 

 

 

 

 

ARTICLE X DISSOLUTION: DISSOLUTION AVOIDANCE

16

 

10.1.

Dissolution

16

 

 

(a)

Events of Dissolution

16

 

 

 

(i)

Expiration of Fixed Period

16

 

ii

--------------------------------------------------------------------------------


 

 

 

 

(ii)

Member and Board Approval

16

 

 

 

(iii)

Termination of Membership of a Member

16

 

 

(b)

Notice of Dissolution

17

 

 

(c)

Winding Up of Business

17

 

10.2.

Dissolution Avoidance

17

 

 

(a)

Member Consent to Continuation of the Company

17

 

 

(b)

Status of Member Whose Membership Interest is Terminated

17

 

 

(c)

No Obligation to Purchase Membership Interest of Terminated Member

17

 

 

(d)

Agreement Not to Retire or Resign

17

 

10.3.

Distributions Upon Liquidation

18

 

 

 

 

ARTICLE XI NEW MEMBERS BOUND BY AGREEMENT

18

 

 

ARTICLE XII REMEDIES

18

 

 

ARTICLE XIII MISCELLANEOUS

19

 

13.1.

Entire Agreement

19

 

13.2.

Amendment

19

 

13.3.

Severability

19

 

13.4.

Consent and Waiver

19

 

13.5.

No Third Party Beneficiary

19

 

13.6.

Notices

19

 

13.7.

Binding Effect

20

 

13.8.

Necessary Instruments and Acts

20

 

13.9.

Number and Gender

20

 

13.10.

Interpretation

20

 

13.11.

Counterparts

20

 

13.12.

Governing Law

20

 

iii

--------------------------------------------------------------------------------


 

PROGOLD LIMITED LIABILITY COMPANY

AMENDED AND RESTATED

MEMBER CONTROL AGREEMENT

(CONTAINS RESTRICTIONS ON TRANSFER

OF MEMBERSHIP INTERESTS)

 

THIS AMENDED AND RESTATED MEMBER CONTROL AGREEMENT is made effective as of the
1st day of September, 2009, by and between Golden Growers Cooperative, a
Minnesota cooperative association, and American Crystal Sugar Company, a
Minnesota cooperative association.

 

RECITALS

 

WHEREAS, the parties hereto constitute all of the current Members of ProGold
Limited Liability Company, a Minnesota limited liability company; and

 

WHEREAS, Section 322B.37 of the Minnesota Limited Liability Company Act
authorizes a “member control agreement” as defined therein; and

 

WHEREAS, the parties previously entered into a Member Control Agreement dated
October 1, 1994 (the “Member Control Agreement”); and

 

WHEREAS, the parties entered into an Amendment to the Member Control Agreement
on October 31, 1997, and Amendment No. 2 to the Member Control Agreement on
May 27, 2009 (the “Amendments”); and

 

WHEREAS, the parties hereto desire to further amend and restate such agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements of the
parties contained herein, and the mutual benefits to be gained by the
performance hereof, the parties hereto agree as follows:

 


ARTICLE I


DEFINITIONS

 

The terms defined in this Article I shall, for all purposes of this Agreement
(except as may be otherwise expressly provided in this Agreement or unless the
context otherwise requires), have the following respective meanings:

 

1.1           “Act” means the Minnesota Limited Liability Company Act contained
in Minnesota Statutes, Chapter 322B, as amended, and any successor thereto.

 

1.2           “Agreement” means this Member Control Agreement as amended,
modified or supplemented from time to time, including any schedules to the
Agreement.

 

1.3           “American Crystal” means American Crystal Sugar Company, a
Minnesota cooperative association.

 

1

--------------------------------------------------------------------------------


 

1.4           “Articles of Organization” means the articles of organization
filed on behalf of the Company with the Minnesota Secretary of State, as amended
from tine to time.

 

1.5           “Assign”, “Assigned” or “Assignment” means any voluntary transfer
or transfer by operation of law by which a Membership Interest will be
transferred, in whole or in part, by a Member, including a sale, exchange,
merger, consolidation or any other form of conveyance.

 

1.6           “Board” or “Board of Governors” means the board of governors of
the Company.

 

1.7           “Capital Account” means the account of a Member which is
maintained in accordance with the provisions of Section 4.4.

 

1.8           “Code” means the Internal Revenue Code of 1986, as amended, and
any successor thereto.  Any reference herein to specific sections of the Code
and the Treasury Regulations thereunder shall be deemed to include a reference
to any corresponding provisions of future law.

 

1.9           “Company” means ProGold Limited Liability Company, a Minnesota
limited liability company.

 

1.10         “Contribution Agreement” means a written agreement between the
Company and a Person desiring to make a contribution which sets forth the terms
of such Person’s agreement to make a contribution (and admission as a Member if
not already a Member), including without limitation the agreed value of the
contribution that shall be made by such Person to the capital of the Company and
the Percentage Interest and Voting Interest to which such Person shall be
entitled.

 

1.11         “Contribution Allowance Agreement” means a written agreement
between the Company and a Person which sets forth the terms upon which such
Person has the right, but not the obligation, to make a contribution (and be
admitted as a Member if not already a Member), including without limitation the
agreed value of the contribution that may be made by such Person to the capital
of the Company and the Percentage Interest and Voting Interest to which such
Person shall be entitled.

 

1.12         “Distributions” means the distributions to the Members of cash or
other assets of the Company made from time to time pursuant to the provisions of
this Agreement.

 

1.13         “Financial Rights” means a Member’s rights to share in Net Income
and Net Losses and Distributions with respect to a Membership Interest in
accordance with the terms of this Agreement.

 

1.14         “Golden Growers” means Golden Growers Cooperative, a Minnesota
cooperative association.

 

1.15         “Governance Rights” means all of a Member’s rights as a Member in
the Company other than Financial Rights and the right to assign Financial
Rights.

 

1.16         “Governor” means a natural person serving on the Board of
Governors.

 

2

--------------------------------------------------------------------------------


 

1.17         “Manager” means a natural person elected, appointed, or otherwise
designated as a manager by the Board of Governors, and any other natural person
considered elected as a manager pursuant to the Act.

 

1.18         “Member” means a Person reflected in the Required Records of the
Company as the owner of some Governance Rights of a Membership Interest of the
Company.

 

1.19         “Membership Interest” means a Member’s interest in the Company
consisting of the Member’s Financial Rights, right to assign Financial Rights,
Governance Rights, and right to assign Governance Rights.

 

1.20         [Intentionally Omitted]

 

1.21         “Net Income” and “Net Losses” mean the profits and losses of the
Company, as the case may be, as determined under Commonly Accepted Accounting
Principles as of the close of each of the fiscal years of the Company.

 

1.22         “Operating Agreement” means the operating agreement of the Company
adopted pursuant to the Act containing rules, resolutions, or other provisions
that relate to the management of the business or the regulation of the affairs
of the Company.

 

1.23         “Person” means any individual, partnership, limited liability
company, corporation, cooperative association, trust or other entity.

 

1.24         “Percentage Interest” as to any Member means the “Percentage
Interest” reflected on Schedule A for such Member, as deemed amended in
accordance with Sections 4.1(b), 4.2(a), 4.3, and 4.9.  “Percentage Interests”
means all of such Percentage Interests in the Company.

 

1.25         “Preemptive Right” is the right of a Member to make contributions
(or enter into a Contribution Agreement to make contributions) of a certain
amount or to enter into a Contribution Allowance Agreement specifying future
contributions of a certain amount before the Company may accept new
contributions from (or enter into Contribution Agreements with) other Persons or
enter into Contribution Allowance Agreements with other Persons as provided for
in Section 3.4.

 

1.26         “Required Records” means those records required to be maintained
under Section 322B.373 of the Act.

 

1.27         “Tax Withholding Obligation” means an amount equal to the portion
of any amount allocated, credited, or otherwise distributable to a Member which
the Company is required to withhold for income tax purposes pursuant to any
applicable federal, state, local, or other governmental agency law or
regulation.

 

1.28         “Voting Interest” as to any Member means the “Voting Interest”
reflected on Schedule A for such Member, as deemed amended in accordance with
Sections 4.1(b), 4.2(a), 4.3, 4.9 and 10.2(b).  “Voting Interests” means all of
such Voting Interests in the Company.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II
MEMBERS AND BUSINESS


 

2.1.         Members.  The names and addresses of the Members are set forth on
Schedule A. Each Member shall give the Board of Governors at least ten (10) days
prior written notice of any change in such Member’s address as shown on Schedule
A.  The Members acknowledge and agree that in addition to this Agreement, the
relationship among the Members and the Company is established and governed by
the Administrative Services Agreement dated as of September 1, 1996 between the
Company and American Crystal.

 

2.2.         Additional Members.  No additional Members shall be admitted to the
Company except as provided in Section 4.3.

 

2.3.         Business of the Company.  Without limiting the general business
purposes or powers of the Company pursuant to the Act, the Members agree that
the business of the Company shall be to own and operate one or more corn wet
milling processing plants that may be located in any of the States of South
Dakota, Minnesota or North Dakota, and to undertake and carry on all activities
necessary or advisable in connection with the ownership and operation of such
plants.  The Company shall not engage in any other business incompatible with
the business of owning and operating such plants without the prior written
consent of Members owning at least a majority of the Voting Interests. 
Notwithstanding the foregoing, the Members authorize the Company’s lease of its
Wahpeton, North Dakota wet corn milling facility (“Facility”) to Cargill,
Incorporated (“Cargill”) and agree that this lease is compatible with the
business of the Company.

 

2.4.         Actions Requiring Member and Board Approval .  Notwithstanding
anything to the contrary in this Agreement and without limiting the authority of
either the Members or the Board of Governors, the following Company actions must
be approved by both the affirmative vote of Members owning a majority of the
Voting Interests at a duly held meeting of the Members and the affirmative vote
of a majority of the Governors present at a duly held meeting of the Board of
Governors:  (a) mergers or consolidations involving the Company, (b) sale or
liquidation of substantially all of the assets of the Company, (c) amendment of
the Articles of Organization or Operating Agreement of the Company,
(d) dissolution of the Company as provided in Section 10.1(a), (e) approval of
the strategic plan of the Company and any amendments thereto, which plan shall
include, but need not be limited to, product mix, primary customers, marketing
plans, pricing/margin expectations, and capitalization plans, (f) the approval
of new Members as provided in Section 4.3, and (g) the approval of loans to the
Company by Members as provided in Section 4.8.  A vote on any of the foregoing
actions may take place at a meeting of the Board or Members only if the notice
of such meeting includes specific notice of the action to be considered.

 


ARTICLE III
MEMBERSHIP INTERESTS


 

3.1.         Membership Interests.  The Membership Interests reflected in
Schedule A are ordinary Membership Interests of one class, without series, and
shall have the rights provided by

 

4

--------------------------------------------------------------------------------


 

law, subject to any statement in this Agreement of the specific rights or terms
of such Membership Interests.

 

3.2.         Voting.

 

(a)           Voting Power.  Members shall be entitled to vote on all matters in
proportion to their Voting Interests as set forth on Schedule A.

 

(b)           Voting Representatives.  Each Member who is not an individual
shall designate in writing an authorized voting representative to cast such
Member’s vote and may also designate one or more alternate authorized voting
representatives.  Any of such alternate authorized voting representatives may
cast such Member’s vote in the absence of the authorized voting representative. 
A Member may designate a new authorized voting representative or new alternate
authorized voting representatives by written notice to the other Members.

 

(c)           Consents.  Whenever this Agreement or the Act allows for or
requires the Members to consent to an action, the authorized voting
representative or alternate authorized voting representatives of each Member
provided for in Section 3.2(b) shall grant or withhold such consents on behalf
of such Member.

 

3.3.         No Cumulative Voting.  Members shall not be entitled to cumulate
their voting power for the election of Governors.

 

3.4.         Preemptive Rights.

 

(a)           When Preemptive Rights Arise.  A Member has a Preemptive Right
whenever the Company proposes to accept contributions from (or enter into
Contribution Agreements with) other Persons or enter into Contribution Allowance
Agreements with other Persons, except as provided in Section 3.4(b).  Members
shall have such Preemptive Rights regardless of whether the contribution is to
be made in the form of money or a form other than money.

 

(b)           Exemptions from Preemptive Rights.  No Preemptive Rights arise as
to contributions to be accepted from (or Contribution Agreements to be entered
into with) other Persons or as to Contribution Allowance Agreements to be
entered into with other Persons when the contribution is (i) to be made or
reflected pursuant to a plan of merger or exchange, or (ii) to be made or
reflected pursuant to a plan of reorganization approved by a court of competent
jurisdiction pursuant to a state or federal statute.

 

(c)           Extent of Preemptive Rights.  The extent to which each Member may
make a new contribution, or obtain the right to make a new contribution under a
Contribution Allowance Agreement, by exercise of a Preemptive Right is the ratio
that such Member’s Percentage Interest before the new contribution bears to the
total of all Members’ Percentage Interests before the new contribution.

 

(d)           Waiver of Preemptive Rights.  A Member may waive a Preemptive
Right in writing.  Unless otherwise provided in the waiver, a waiver of
Preemptive Rights is effective

 

5

--------------------------------------------------------------------------------


 

only for the proposed contribution or Contribution Allowance Agreement described
in the waiver.

 

(e)           Notice of Preemptive Rights.  When the Company proposes to accept
new contributions (or enter into Contribution Agreements) or enter into
Contribution Allowance Agreements with respect to which Members have Preemptive
Rights under this Section 3.4, the Board of Governors shall cause notice to be
given to each Member entitled to Preemptive Rights.  The notice must be given at
least sixty (60) days before the date by which the Member must exercise a
Preemptive Right and must contain (i) the extent of the Member’s Preemptive
right, being:  (1) in the case of a Preemptive Right to make a contribution (or
enter into a Contribution Agreement), the amount of the contribution to be made,
and (2) in the case of a Preemptive Right to enter into a Contribution Allowance
Agreement, the amount of the contribution to be allowed under that Contribution
Allowance Agreement, (ii) the method used to determine the extent of the
Member’s Preemptive Rights, (iii) the terms and conditions upon which the Member
may make a contribution (or enter into a Contribution Agreement) or enter into a
Contribution Allowance Agreement, and (iv) the time within which and the method
by which the Member must exercise the Preemptive Right.

 

(f)            Valuation of Contributions Other Than Money.  In the event the
Company proposes to accept contributions from (or enter into Contribution
Agreements with) Persons or enter into Contribution Allowance Agreements with
Persons when the contribution is to be made in a form other than money, then the
value of such contribution shall be determined by appraisals as provided in this
Section 3.4(f).  The value of the contribution shall first be determined by the
opinion of two independent appraisers, one of which shall be selected by the
Person who is to make the contribution and one of which shall be selected by
Members owning a majority of the Voting Interests.  If the results of the two
appraisers do not differ by more than ten percent (10%) of the higher appraisal,
then the average of the two appraisals shall be considered the value of the
contribution.  If the results of the two appraisers differ by more than ten
percent (10%) of the higher appraisal, a third appraiser shall be selected by
mutual agreement of the first two appraisers.  The average of the two closest
appraisals among the three appraisals shall then be considered the value of the
contribution.  All such appraisals shall be completed prior to notice of
Preemptive Rights being given to Members pursuant to Section 3.4(e).  The cost
of all appraisals shall be paid by the Company.

 

3.5.         Waiver of Dissenters’ Rights.  Each Member hereby waives and agrees
not to assert dissenters’ rights under the Act, subject to Section 322B.873,
Subd. 3 of the Act.

 


ARTICLE IV
CAPITAL CONTRIBUTIONS


 

4.1.         Initial Capital Contributions of Members.  The names of the Members
and the respective initial contributions are reflected on Schedule A. Each
Member shall be credited with their respective Percentage Interest set forth on
Schedule A.

 

6

--------------------------------------------------------------------------------


 

4.2.         Additional Capital Contributions of Members.

 

(a)           Voluntary Additional Capital Contributions of Members.  Additional
voluntary contributions from Members shall be accepted and additional
Contribution Agreements or Contribution Allowance Agreements shall be entered
into with Members by the Board of Governors only upon (i) the prior written
directive of Members owning at least a majority of the Voting Interests,
regardless of whether the Board approves of such contribution of additional
capital, and (ii) in cases where Preemptive Rights provided for in Section 3.4
apply, only to the extent that the Members have (1) waived in writing such
Preemptive Rights, or (2) failed to exercise such Preemptive Rights by the date
fixed by the Board for the exercise of those Preemptive Rights in the Notice of
Preemptive rights required by Section 3.4(e), provided that within one year of
such date the Board may accept contributions or enter into Contribution
Agreements or Contribution Allowance Agreements as directed by the Members only
on terms no less favorable to the Company than those offered to the Members. 
Upon such written directive and contribution of additional capital, Schedule A
shall be deemed to be appropriately amended.  There shall be no limit on the
Voting Interest or Percentage Interest which any Member may own.

 

(b)           Required Additional Capital Contributions of Members.  Except as
provided in Section 4.1(b), on September 1, 1997 and each September 1
thereafter, the Members shall, if approved by the Board of Governors, contribute
a pro rata share, based upon the Percentage Interests of the Members, of up to
an aggregate annual maximum of Five Million Dollars ($5,000,000), to the capital
of the Company.  The amount of such contributions shall be determined by the
Board of Governors of the Company.  No other additional contributions to the
capital of the Company from Members shall be required without the prior written
consent of all the Members.  If such consent is obtained, such required
additional contributions shall be assessed against the Members based upon the
Percentage Interests of the Members.  Notwithstanding the foregoing, the Board
of Governors may, in its discretion, by resolution require that any Member to
whom a Tax Withholding Obligation is attributable make an additional
contribution to the capital of the Company in an amount equal to such Tax
Withholding Obligation.

 

4.3.         Capital Contributions of New Members.  New contributions from
Persons seeking to become Members shall be accepted and new Contribution
Agreements or Contribution Allowance Agreements shall be entered into with
Persons seeking to become Members (and new Membership Interests shall be thereby
granted) by the Board of Governors only upon (a) both the affirmative vote of a
majority of the Governors present at a duly held meeting of the Board and the
prior written approval of Members owning at least a majority of the Voting
Interests, and (b) in cases where Preemptive Rights provided for in Section 3.4
apply, only to the extent that the Members have (i) waived in writing such
Preemptive Rights, or (ii) failed to exercise such Preemptive Rights by the date
fixed by the Board for the exercise of those Preemptive Rights in the Notice of
Preemptive rights required by Section 3.4(e), provided that within one year of
such date the Board may accept contributions or enter into Contribution
Agreements or Contribution Allowance Agreements only on terms no less favorable
to the Company than those offered to the Members.  Upon such approval and
issuance of additional Membership Interests, Schedule A shall be deemed to be
appropriately amended.  Nothing in this Section 4.3 shall be construed to limit
the effect of Section 9.1 with respect to the Assignment of Membership Interests
by Members.

 

7

--------------------------------------------------------------------------------


 

4.4.         Capital Accounts.  A separate Capital Account shall be maintained
for each Member.  The initial balances in the Capital Accounts shall be, for
each Member, the initial capital contribution as set forth on Schedule A. The
Capital Account of each Member shall be increased by (a) the amount of any
additional contribution such Member makes to the capital of the Company pursuant
to Section 4.2; (b) the agreed value of property contributed by such Member to
the Company, net of liabilities which the Company assumes or to which the
property is subject; and (c) the share of Company income and gains (including
income and gains exempt from tax) allocated to such Member under the provisions
of Article V; and shall be decreased by (i) any Distribution made by the
Company’ to such Member pursuant to the provisions of Article VI; (ii) the
agreed value of any property distributed to such Member by the Company, net of
liabilities attached to such property which the Member assumes or to which the
property is subject; and (iii) the share of Company losses and deductions
(including any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as such expenditures pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(i)) allocated to such Member under the provisions of
Article V.

 

4.5.         Transferee Succeeds to Transferor’s Capital Account.  Any transfers
permitted by Article IX of this Agreement by a Member to a transferee of all or
a part of such Member’s Financial Rights in the Company shall vest in such
permitted transferee (and such permitted transferee shall become a successor in
interest to) the proportionate interest of the transferor Member’s Capital
Account to the extent of the Membership Interest transferred.

 

4.6.         No Right to Return of Contributions.  The Members shall have no
right to the withdrawal or the return of their respective contributions to the
capital of the Company except to the extent set forth in Section 10.4 upon
liquidation of the Company.

 

4.7.         No Interest on Capital.  No interest shall be paid by the Company
on the initial or any subsequent contribution to the capital of the Company.

 

4.8.         Loans to Company.  A Member may lend money to the Company from time
to time, if authorized by the Board of Governors and Members owning at least a
majority of the Voting Interests.  Any such loan shall not be treated as a
contribution to the Capital of the Company for any purpose or entitle the Member
to any increase in such Member’s share of the income, gain, losses, deductions,
credits or Distributions of the Company and the Company shall be obligated to
such Member for the amount of any such loan.  The interest rate and other
material terms of any loan shall be as agreed to by the Member making the loan
and approved by the Board of Governors and Members owning at least a majority of
the Voting Interests.

 

4.9.         Default by Member.  In the event that a Member fails to make any
payment, or any installment thereof, when due, of any contribution or other
obligation hereunder or under a Contribution Agreement, the Board of Governors
may enforce such obligation in such manner as may be permitted by law.  Without
limiting the generality of the foregoing, the Board of Governors may, in its
sole discretion, (i) bring an action at law or in equity to enforce such
obligation, (ii) assess interest on the unpaid amount at the highest rate of
interest then being charged to the Company by any lender, (iii) allow the
remaining Members to loan funds to the Company in the amount of the deficiency,
(iv) retain amounts of Distributions otherwise distributable to the defaulting
Member as an offset to the deficiency, and/or (v) allow the

 

8

--------------------------------------------------------------------------------


 

remaining Members to contribute the amount of the deficiency, thereby increasing
their Membership Interests in relation to the defaulting Member.  If the Board
allows the remaining Members to contribute the amount of the deficiency pursuant
to clause (v) above, each remaining Member shall have the right to contribute an
amount in the proportion which each such remaining Member’s Percentage Interest
bears to the aggregate Percentage Interests of all remaining Members who desire
to participate in such contribution.  Upon such contribution by the remaining
Members, Schedule A shall be deemed to be appropriately amended.  If the Board
elects to pursue remedies other than as provided in clause (v) above, the Voting
Interest and Percentage Interest of the defaulting Member shall remain
unaffected by the default.  Each Member agrees that in the event such Member
fails to make any payment, or any installment thereof, when due, of any
contribution or other obligation hereunder or under a Contribution Agreement,
such Member and the voting representatives of such Member and Governors
appointed by such Member shall not be permitted in person or by proxy to vote
either as a Member or a Governor on the question of what action the Company
shall take with respect to such default.

 


ARTICLE V
ALLOCATIONS


 

5.1.         Allocation of Net Income and Net Losses .  Net Income and Net
Losses shall be allocated annually among the Members based on their Percentage
Interests as reflected on Schedule A, subject to adjustment reflecting the
allocation of marketing costs as provided in Section 6.3, and the Capital
Accounts shall be adjusted in accordance with Section 4.4.

 

5.2.         Consent to Allocation.  Each Member, by execution of this
Agreement, expressly consents to the method provided herein for the allocation
of Company profits and losses.

 


ARTICLE VI
DISTRIBUTIONS


 

6.1.         Basis of Distributions.  Any Distributions authorized by the Board
of Governors, other than Distributions upon liquidation pursuant to Section 10.3
and Tax Withholding Obligations which constitute Distributions pursuant to
Section 6.2, shall be distributed among the Members based on their Percentage
Interests as reflected on Schedule A, subject to adjustment to reflect the
allocation of marketing costs as provided in Section 6.3, provided that the
Board may, in its discretion, reduce the amount otherwise distributable to any
Member by the amount of a Tax Withholding Obligation attributable to such Member
which has not previously reduced a Distribution to such Member.

 

6.2.         Tax Withholding Obligations Constitute a Distribution.  Any Tax
Withholding Obligation which is withheld by the Company shall constitute a
Distribution of such amount by the Company to the Member to whom such Tax
Withholding Obligation is attributable.

 

6.3.         Allocation of Marketing Costs.  It is anticipated that the Company
will enter into Marketing Agreements with United Sugars Corporation (“United”)
and Midwest Agri Commodities Company (“Midwest”) under which United and Midwest
will market certain products produced by the Company.  The Marketing Agreements
will require that the Company

 

9

--------------------------------------------------------------------------------


 

reimburse United and Midwest for their marketing costs through the payment of a
“Structural Charge,” “Transactional Charges” and “Direct Costs” (as such terms
are defined therein).  It is the intention of the Members that Golden Growers be
effectively responsible for payment of one hundred percent (100%) of the
Structural Charge and Transactional Charges paid by the Company to United and
Midwest during the first five (5) years that such charges are payable pursuant
to the Marketing Agreements.  Thereafter, the Structural Charges and
Transactional Charges shall be the responsibility of all Members in proportion
to their respective Percentage Interests.  In furtherance of the foregoing
intentions, the Members hereby agree that the Company shall make appropriate
adjustments to the respective allocations of Net Income and Net Losses and
Distributions to Members in order to reduce the allocations of Net Income and
the Distributions (and increase the allocations of Net Losses) to Golden
Growers, and increase the allocations of Net Income and the Distributions (and
reduce the allocations of Net Losses) to American Crystal and Minn-Dak (on the
basis of their respective Percentage Interests) during such five year period, to
provide that Golden Growers will effectively pay such Structural Charge and
Transactional Charges.

 

6.4.         Periodic Distributions.  The Board of Governors shall authorize
periodic Distributions of cash to the Members based on their Percentage
Interests as reflected on Schedule A, subject to the adjustments provided in
this Article VI, in a total amount equal to the estimated Net Income, if any,
for the then current fiscal year to the extent such a Distribution is legally
permitted.  A final Distribution shall be paid to the Members, subject to the
adjustments provided in this Article VI, within ninety (90) days following the
end of the fiscal year of the Company based on the actual Net Income for the
preceding fiscal year to the extent such a Distribution is legally permitted. 
The Board may, in its discretion, reduce the amount otherwise distributable to
any Member by the amount of a Tax Withholding Obligation attributable to such
Member which has not previously reduced a Distribution to such Member.

 


ARTICLE VII
BOARD OF GOVERNORS


 

7.1.         Limitation of Governors’ Liability.  No Governor of the Company
shall be personally liable to the Company or its Members for monetary damages
for breach of fiduciary duty by such Governor; provided, however, that this
Section 7.1 shall not eliminate or limit the liability of a Governor to the
extent provided by applicable law (a) for any breach of the Governor’s duty of
loyalty to the Company or its Members, (b) for acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of law,
(c) under Section 322B.56 or 80A.23 of the Minnesota Statutes, (d) for any
transaction from which the Governor derived an improper personal benefit, or
(e) for any act or omission occurring prior to the effective date of this
Agreement.  It is the intention of the Members of the Company to eliminate or
limit the personal liability of the Governors of the Company to the greatest
extent permitted under Minnesota Law.  If amendments to Minnesota Statutes are
passed after this Agreement becomes effective which authorize limited liability
companies to act to further eliminate or limit the personal liability of
Governors, then the liability of the Governors of the Company shall be
eliminated or limited to the greatest extent permitted by the Minnesota Statutes
as so amended.  No amendment to or repeal of the provisions of this Section 7.1
shall apply to or have any effect on the liability or alleged liability of any
Governor of the Company for or with respect to any acts or omissions of such
Governor occurring prior to such amendment or repeal.

 

10

--------------------------------------------------------------------------------


 

7.2.         Written Action By Governors.  Any action required or permitted to
be taken at a meeting of the Board of Governors not needing approval by the
Members, may be taken by written action signed by the number of Governors that
would be required to take such action at a meeting of the Board of Governors at
which all Governors are present; provided, however, that at least one Governor
appointed by each Member must sign such written action.  The written action is
effective when signed by the required number of Governors, unless a different
effective time is provided in the written action.  When written action is taken
by less than all Governors, notice of the text and effective date of such
written action must be immediately given to all Governors.

 


ARTICLE VIII
REQUIRED RECORDS:  ACCOUNTING AND TAX MATTERS


 

8.1.         Required Records.  The Board of Governors shall maintain the
Required Records of the Company in a complete and accurate manner.  The Board of
Governors shall maintain the Required Records on a current basis, including
without limitation the recording of any transfer of all or part of a Member’s
Membership Interest pursuant to Article IX in the Required Records as soon as
the Board receives notice of such transfer.  The Board of Governors shall
conspicuously note in the Required Records of the Company that the Members’
interests are governed by this Agreement and that this Agreement contains a
restriction on the assignment of Financial Rights.  The Required Records of the
Company shall at all times be kept at the principal executive office of the
Company or such other place or places within the United States as the Board of
Governors may determine.  Each of the Members shall have access to and may
inspect and copy the Required Records as provided in Section 322B.373 of the
Act.

 

8.2.         Books of Account.  The Board of Governors shall keep complete and
accurate accounts of all transactions of the Company in proper books of account
and shall enter or cause to be entered therein a full and accurate account of
each and every Company transaction in accordance with accounting principles and
methods as determined by the Board of Governors with the advice of the Company’s
accountants.  The books of account of the Company shall be closed and balanced
as of the end of each fiscal year.  The books of account and other records of
the Company shall at all times be kept at the principal executive office of the
Company or such other place or places within the United States as the Board of
Governors may determine.

 

Each of the Members shall have access to and may inspect and copy any of such
books and records at all reasonable times and in accordance with the Act.

 

8.3.         Report to Members.  Not later than ninety (90) days after the end
of each fiscal year of the Company, each Member shall be furnished with a report
of the business and operations of the Company during such fiscal year, which
report shall constitute the accounting of the Board of Governors for such fiscal
year.  The report shall contain financial statements, including statements of
assets and liabilities, of income and expenses, of Members’ equity and changes
in financial position, of cash flow, and of the amount and nature of any
compensation paid to the Board of Governors and Managers during the period,
including a description of the services performed in relation thereto, and shall
otherwise be in such form and have such content as the Board of Governors deems
proper.

 

11

--------------------------------------------------------------------------------


 

8.4.         Tax Characterization and Returns.  The Members acknowledge that the
Company will be characterized as a partnership for income tax purposes.  The
Chief Manager of the Company shall prepare or cause to be prepared and shall
file on or before the due date (or any extension thereof) any federal, state or
local tax returns required to be filed by the Company.  Members owning at least
a majority of the Voting Interests shall have complete discretion and authority
concerning any tax election required or permitted to be made by the Company.

 

8.5.         Tax Information.  The Chief Manager of the Company shall deliver or
cause to be delivered to each Member within ninety (90) days after the end of
each fiscal year (or within a reasonable time thereafter if the Company’s due
date for a tax return is extended) such information concerning the Company as is
necessary or appropriate to permit each Member to properly complete any federal,
state or local income tax return in which Members must include items
attributable to the Company.  The Chief Manager shall endeavor to provide
sufficient information from time to time during the year as may be appropriate
to permit the Members to pay federal, state and local estimated taxes.

 

8.6.         Tax Matters Partner.  The Tax Matters Partner shall be the Member
so designated in accordance with Sections 6221-33 of the Code and related
Treasury Regulations and such Member shall assume the responsibilities assigned
to tax matters partners therein.  American Crystal shall be the Tax Matters
Partner until such time as Members owning at least a majority of the Voting
Interests may designate a successor Tax Matters Partner.  If on advice of
counsel the Tax Matters Partner determines that it is in the best interest of
the Members that the final results of any administrative proceeding be appealed
by the institution of legal proceedings, the Tax Matters Partner is hereby
authorized to commence such legal proceedings in such forum as the Tax Matters
Partner, on advice of counsel, determines to be appropriate.  In the event the
Tax Matters Partner selects a forum for appeal in which the Members are required
to deposit a proportionate share of any disputed tax before making such appeal,
the Tax Matters Partner must obtain the approval of Members owning at least a
majority of the Voting Interests.  If such approval is obtained, each of the
Members will be required to deposit and pay such Member’s proportionate share of
such disputed tax before participating in such appeal.  The Members acknowledge
that such deposit under current law does not earn interest and that the failure
to so deposit may preclude a Member from pursuing any other sort of appeal by
court action.  The Tax Matters Partner shall not be liable to any other Member
for any action taken with respect to any such administrative proceedings or
appeal so long as the Tax Matters Partner is not grossly negligent or guilty of
willful misconduct.  Any costs paid or incurred by the Tax Matters Partner in
connection with its activities in such capacity shall be reimbursed by the
Company.  Each Member acknowledges that any cost a Member may incur in
connection with an audit of such Member’s income tax return, including an audit
of such Member’s investment in this Company, is such Member’s sole
responsibility and obligation; and neither the Company, the Board of Governors,
the Managers nor the Tax Matters Partner shall be liable to any Member for
reimbursement or sharing of any such costs.

 

12

--------------------------------------------------------------------------------


 


ARTICLE IX
ASSIGNMENT MEMBERSHIP INTERESTS


 

9.1.         Assignment.

 

(a)           General Restriction on Assignment.  No Member may Assign all or
part of such Member’s Membership Interest except as permitted under this
Section 9.1.  A Member’s Membership Interest may be Assigned in whole or in
part, without the consent of any other Member, to another Person already a
Member at the time of the Assignment.  Notwithstanding anything to the contrary
in this Agreement, no Member may assign all or a part of such Member’s
Membership Interest to any person who is not already a Member at the time of the
assignment without Cargill’s prior written consent during the term of Cargill’s
lease of the Facility or any extension thereof.  Any other Assignment of a
Membership Interest, in whole or in part, is effective only if (1) Members
owning a majority of the Voting Interests and a majority of the Percentage
Interests collectively owned by Members (excluding the Member seeking to make
the Assignment and such Member’s Voting Interest and Percentage Interest),
approve the Assignment by written consent, which consent may be granted or
withheld as the remaining Members may determine in their sole discretion, and
(2) the Member seeking to make the Assignment and the assignee comply with the
provisions of Section 9.1(b).

 

(b)           Conditions Precedent to Assignment of a Membership Interest to a
Non-Member.  Any Member desiring to Assign such Member’s Membership Interest, in
whole or in part, to a non-Member shall notify the Board of Governors of such
desire.  Such notice to the Board of Governors shall include (i) an opinion of
counsel (whose fees and expenses shall be borne by such assigning Member),
satisfactory in form and substance to the Board, to the effect that either
(1) the Assignment constitutes an exempt transaction, and does not require
registration under applicable state and federal securities laws, or (2) the
Membership Interest, or portion thereof, to be Assigned is duly and properly
registered under all applicable state and federal securities laws; (ii) evidence
satisfactory to the Board that the assignee of the Membership Interest is
eligible to become a Member pursuant to this Article IX and of such assignee’s
agreement to comply with and be bound by the terms of this Member Control
Agreement and to execute any and all documents that the Board may deem necessary
in connection with such assignee becoming a Member as provided for in
Article XI; (iii) evidence satisfactory to the Board that the transfer will not
impair the ability of the Company to be taxed as a partnership for federal
income tax purposes or to take advantage of accelerated depreciation under the
Code; (iv) representations in form and substance satisfactory to the Board that
the assignee is acquiring the Membership Interest for such assignee’s own
account for investment and not with a view to the distribution thereof; and
(v) a written agreement signed by the assignee that the Membership Interest
being acquired will in no event be resold unless properly registered under all
applicable state and securities laws or exempt therefrom.

 

(c)           Consent to Proposed Assignment of a Membership Interest to a
Non-Member.  In the event that a Member seeks to Assign such Member’s Membership
Interest, in whole or in part, to a non-Member, the Board of Governors shall
(i) so notify the Members and, by special meeting called on thirty (30) days
written notice (or by solicitation of signatures on fifteen (15) days written
notice), (ii) request in writing the decision of each Member to grant or
withhold consent pursuant to this Section 9.1.  Failure of a Member to respond
either affirmatively or negatively to such request within sixty (60) days of
such written notice shall be construed as withholding such consent.  Consent to
a proposed Assignment of a Membership Interest (which includes all of a Member’s
Governance Rights) pursuant to this Section 9.1 also constitutes the consent
necessary to avoid the dissolution of the Company which would otherwise occur
under the Act on account of the assignor ceasing to be a Member if the quantum

 

13

--------------------------------------------------------------------------------


 

of consent required to avoid such dissolution is not greater than the consent
pursuant to this Section 9.1.

 

(d)           Effective Date of Assignment.  All Assignments of all or part of a
Member’s Membership Interest in the Company shall be deemed effective on the
first day of the month next following the month in which the Assignment occurs
and the assignee’s name and address and the nature and extent of the Assignment
are reflected in the Required Records of the Company.  The appropriate Company
records shall be conspicuously noted to prevent the sale or Assignment of
Membership Interests otherwise than in accordance with this Article IX.

 

9.2.         Acquit Company.  In the absence of written notice to the Company of
any Assignment of a Membership Interest, any payment by the Company to the
assigning Member (or the assigning Member’s successor in interest) shall acquit
the Company of liability to the extent of such payment to any other Person who
may have any interest in such payment by reason of an Assignment by the Member,
whether by actual Assignment or by operation of law.

 

9.3.         Restriction on Assignment.  Notwithstanding the foregoing
provisions of this Article IX, no Assignment of a Membership Interest may be
made if the Membership Interest sought to be Assigned, when added to the total
of all other Membership Interests Assigned within the period of twelve (12)
consecutive months prior thereto, would result in the termination of the Company
under Section 708 of the Code; provided, however, that Members owning at least a
majority of the Voting Interests may waive such restriction on transfer.

 

9.4.         First Right of Refusal Upon Proposed Sale of Membership Interest.

 

(a)           Notice of Proposed Sale.  In the event that a Member desires to
Assign its Membership Interest, in whole or in part, by a sale for consideration
to another Person who is not a Member pursuant to a bona fide offer, such Member
shall give written notice of such fact to the Company and the other Members. 
Such notice shall include (i) the portion of such Member’s Membership Interest
to be sold, (ii) the identity of the Person making the bona fide offer, and
(iii) a copy of the bona fide offer, which shall include the purchase price,
payment terms, and all other terms and conditions of the offer.

 

(b)           Options to Other Members.  For a period of forty-five (45) days
from the date of receipt of the notice of a proposed sale, each other Member
shall have an initial option to purchase a portion of the Membership Interest
offered for sale based on the proportion which such Member’s Voting Interest
bears to the total Voting Interests of all the other Members.  In the event all
of the other Members do not exercise such initial option, the Company shall give
notice, within five days of the end of such forty-five (45) day initial option
period, to all of the Members who exercised their initial option advising them
of the portion of the Membership Interest offered for sale remaining.  For a
period of fifteen (15) days after the- Company gives such notice, the Members
who exercised their initial option shall then have a secondary option to
purchase a portion of such remaining portion of the Membership Interest offered
for sale based on the proportion which such Member’s Voting Interest bears to
the total Voting Interests of all the Members who exercised their initial
option.  Similar options shall continue to arise in favor of those Members who
continue to exercise their options hereunder in the same manner as the secondary
option provided for in the preceding sentence until all of the Membership
Interest

 

14

--------------------------------------------------------------------------------


 

offered for sale has been purchased or no Member desires to purchase the
remaining portion of such Membership Interest.  Notwithstanding the foregoing,
the other Members may agree among themselves as to the portion of the Membership
Interest offered for sale or remaining portion thereof, as the case may be, to
be purchased by each, provided all of the Membership Interest offered for sale
is purchased.  The purchase price of any Membership Interest, or portion
thereof, purchased by exercise of an option granted hereunder shall be the
purchase price pursuant to the bona fide offer, which shall be payable in such
amounts and at such times and pursuant to such other terms and conditions as
provided in the bona fide offer.

 

(c)           Exercise and Lapse of Options.  The options provided in
Section 9.4(b) may be exercised by giving timely written notice to the Member
whose Membership Interest is the subject of such option and to the Company.  In
the event that the other Members fail to exercise their respective options to
collectively purchase the entire Membership Interest offered for sale, then all
of the options exercised as provided in Sections 9.4(b) and 9.4(c) shall be
deemed to be rescinded from the outset as though they never had been exercised. 
The Member whose Membership Interest, or portion thereof, is offered for sale
may at any time within sixty (60) days after lapse or rescission of the options
provided in Section 9.4(b) sell such Membership Interest to the Person specified
in the notice of proposed sale; provided, that (i) such sale shall be at the
purchase price pursuant to the bona fide offer and according to the other terms
and conditions as provided in the bona fide offer, (ii) all consents required
under the Act and this Agreement are obtained, (iii) such Member and the
proposed purchaser comply with all applicable provisions of the Act and this
Agreement, and (iv) the proposed purchaser agrees in writing to become subject
to this Agreement.  In the event that the Member shall fail to make such sale
within such sixty (60) day period, the Member shall again comply with the terms
of this Section 9.4 as a condition precedent to any subsequent sale of the
Membership Interest.

 

(d)           Proposed Sale to Another Member.  Notwithstanding anything to the
contrary herein, the provisions of this Section 9.4 shall not apply and need not
be complied with if the proposed purchaser is currently a Member of the Company.

 

(e)           Restrictions on Assignment Apply.  Nothing in this Section 9.4
shall be construed to limit the effect of the provisions of the Act or this
Agreement with respect to restrictions on the Assignment or other transfer of
Governance Rights, Financial Rights, and/or Membership Interests by Members.

 

9.5.         Option to Purchase Membership Interest.

 

(a)           Purchase Events.  The following shall constitute a “Purchase
Event”:

 

(i)            Any Person acquires more than ten percent (10%) of the
outstanding Units of Golden Growers; or

 

(ii)           The articles of incorporation and/or bylaws of Golden Growers are
amended to alter member voting from one member/one vote to a system that permits
a member to have more than one vote.

 

15

--------------------------------------------------------------------------------


 

(b)           American Crystal Option.  Upon the occurrence of a Purchase Event,
American Crystal shall have the option to purchase all of the Membership
Interest of Golden Growers.  Golden Growers shall provide written notice to
American Crystal within sixty (60) days following the occurrence of a Purchase
Event.  American Crystal shall have sixty (60) days following receipt of the
notice in which to exercise its option to purchase Golden Growers’ Membership
Interest.  American Crystal may exercise its option by providing written notice
to Golden Growers of its desire to exercise the option, which notice must be
sent to Golden Growers within such sixty (60) day period.  American Crystal’s
failure to exercise the option within such sixty (60) day period shall result in
a waiver of the option.

 

(c)           Purchase Price and Payment.  The Purchase Price for Golden
Growers’ Membership Interest shall be equal to the appraised value using the
following procedure.  The value of the Golden Growers’ Membership Interest shall
first be determined by the opinion of two independent appraisers, one of which
shall be selected by Golden Growers and one of which shall be selected by
American Crystal.  If the results of the two appraisers do not differ by more
than ten percent (10%) of the higher appraisal, then the average of the two
appraisals shall be considered the value of the Membership Interest.  If the
results of the two appraisers differ by more than ten percent (10%) of the
higher appraisal, a third appraiser shall be selected by mutual agreement of the
first two appraisers.  The average of the two closest appraisals among the three
appraisals shall then be considered the value of the Membership Interest.  All
such appraisals shall be completed within 60 days following the exercise of the
option to purchase by American Crystal.  The cost of all appraisals shall be
paid by the Company.  The closing on sale of the Membership Interest shall occur
within sixty (60) days following completion of the final appraisal; provided
that, ACSC may elect not to proceed with the closing in the event Purchase Price
established pursuant to the foregoing procedure is, in the sole judgment of
American Crystal, not satisfactory.  The Purchase Price shall be paid in cash at
closing.

 


ARTICLE X
DISSOLUTION:  DISSOLUTION AVOIDANCE


 

10.1.       Dissolution.

 

(a)           Events of Dissolution.  The Company shall be dissolved upon the
occurrence of any of the following events:

 

(i)            Expiration of Fixed Period.  When the period fixed in the
Articles of Organization for the duration of the Company expires;

 

(ii)           Member and Board Approval.  Upon the approval of both the
affirmative vote of Members owning a majority of the Voting Interests and the
affirmative vote of a majority of the Governors present at a duly held meeting
of the Board of Governors; or

 

(iii)          Termination of Membership of a Member.  Upon the death/
dissolution (as applicable), retirement, resignation, expulsion, bankruptcy of a
Member or occurrence of any other event that terminates the continued membership
of a Member in

 

16

--------------------------------------------------------------------------------


 

the Company, unless the remaining Members consent to avoid dissolution pursuant
to Section 10.2.

 

(b)           Notice of Dissolution.  As soon as possible following the
occurrence of any of the events specified in Section 10.1(a) effecting the
dissolution of the Company, the appropriate representative of the Company shall
execute a notice of dissolution in such form as shall be prescribed by the
Minnesota Secretary of State, setting forth the information required under the
Act, and shall file same with the Minnesota Secretary of State’s office.

 

(c)           Winding Up of Business.  Upon filing a notice of dissolution with
the Minnesota Secretary of State, the Company shall cease to carry on its
business, except insofar as may be necessary for the winding up of its business,
but its separate existence shall continue until a certificate of termination has
been issued by the Secretary of State or until a decree dissolving the Company
has been entered by a court of competent jurisdiction.

 

10.2.       Dissolution Avoidance.

 

(a)           Member Consent to Continuation of the Company.  The Company shall
not be dissolved and is not required to be wound up by reason of the occurrence
of an event that terminates the continued membership of a Member in the Company
(including the events enumerated in Section 322B.80, Subd. 1, clause (5) of the
Act) if (i) either there are at least two remaining Members or a new Member is
admitted as provided in Section 3228.11 of the Act, and (ii) the existence and
business of the Company is continued by the consent of all the remaining
Members, no later than ninety (90) days after the termination of the continued
membership.  Pursuant to Section 9.1(c), the consent to a proposed Assignment of
Governance Rights may also constitute the consent necessary to avoid the
dissolution of the Company.  Notwithstanding anything to the contrary, a new
Member may not be appointed during the term of Cargill’s lease of the Facility
or any extension thereof without Cargill’s prior written consent.

 

(b)           Status of Member Whose Membership Interest is Terminated.  If
dissolution is avoided by the consent of Members pursuant to subsection (a) of
this Section 10.2, then the Member whose Membership Interest has terminated
shall lose all Governance Rights and will be considered merely an assignee of
the Financial Rights owned before the termination of such Member’s Membership
Interest.  In such event, Schedule A shall be deemed to be appropriately amended
to allocate the Voting Interest of the Member whose Membership Interest is
terminated among the remaining Members in proportion to the remaining Members’
existing Voting Interests.

 

(c)           No Obligation to Purchase Membership Interest of Terminated
Member.  If dissolution is avoided by the consent of Members pursuant to
subsection (a) of this Section 10.2, neither the Company nor the remaining
Members shall be obligated to purchase the Membership Interest of the Member
whose Membership Interest was terminated.

 

(d)           Agreement Not to Retire or Resign.  Each Member agrees not to
retire or resign from the Company without the prior written consent of all the
other Members.  If any Member retires or resigns from the Company in
contravention of this Section 10.2(d), such

 

17

--------------------------------------------------------------------------------


 

Member shall be liable to the Company and the remaining Members for any damages
caused by such retirement or resignation.

 

10.3.       Distributions Upon Liquidation.  Upon liquidation, the business of
the Company shall be wound up, the Board of Governors shall take full account of
the Company assets and liabilities, and all assets shall be liquidated as
promptly as is consistent with obtaining the fair value thereof.  If any assets
are not sold, gain or loss shall be allocated to the Members in accordance with
Article V as if such assets had been sold at their fair market value at the time
of the liquidation.  If any assets are distributed to a Member, rather than
sold, the Distribution shall be treated as a Distribution equal to the fair
market value of the assets at the time of the liquidation.  The assets of the
Company shall be applied and distributed in the following order of priority:

 

(a)           First, to the payment of all debts and liabilities of the Company,
including all fees due the Governors and Managers, and including any loans or
advances that may have been made by the Members to the Company, in the order of
priority as provided by law;

 

(b)           Second, to the establishment of any reserves deemed necessary by
the Managers or the person winding up the affairs of the Company for any
contingent liabilities or obligations of the Company;

 

(c)           Third, to the Members, ratably in proportion to the credit
balances in their respective Capital Accounts, in an amount equal to the
aggregate credit balances in the Capital Accounts after and including all
allocations to the Members under Article V, including the allocation of any
income, gain or loss from the sale, exchange or other disposition (including a
deemed sale pursuant to this Section 10.3) of the Company’s assets.

 


ARTICLE XI
NEW MEMBERS BOUND BY AGREEMENT


 

Any Person who is admitted to the Company as a Member shall be subject to and
bound by all the provisions of this Agreement as if originally a party to this
Agreement.  Such Person shall execute and acknowledge all documents and
instruments, in form and substance satisfactory to the Board of Governors, as
the Board of Governors shall deem necessary or advisable to effect such
admission and to confirm the agreement of the Person being admitted to be bound
by all the terms and provisions of this Agreement.  Such Person shall pay all
reasonable expenses in connection with such admission as a Member, including
without limitation legal fees and costs of preparation of any amendment to or
restatement of this Agreement, if necessary or desirable in connection
therewith.

 


ARTICLE XII
REMEDIES


 

The Members and the Company agree that in the event of a breach of this
Agreement, the non-breaching party or parties shall be entitled to the remedies
of specific performance and injunctive relief, except where prohibited by the
Act, and that such remedies shall be in addition to any other remedies available
at law or in equity with the pursuit of any one or more remedies

 

18

--------------------------------------------------------------------------------


 

not being a bar to the pursuit of other remedies which may be available.  The
Members and the Company further agree that the breaching party or parties shall
pay all reasonable costs, expenses, and attorneys’ fees incurred by the
non-breaching party or parties in pursuing their remedies for a breach of this
Agreement.

 


ARTICLE XIII
MISCELLANEOUS


 

13.1.       Entire Agreement.  This Agreement and the agreements identified in
Section 2.1 constitute the entire agreement among the parties and supersede any
prior agreement or understanding among them with respect to the subject matter
hereof and thereof, including the original Member Control Agreement dated
October 1, 1994 and the Amendments thereto.

 

13.2.       Amendment .  This Agreement may not be modified, amended, or
supplemented, except by a writing signed by all of the parties to this Agreement
who are then Members of the Company.

 

13.3.       Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under the present or future laws effective
during the term of this Agreement, such provision will be fully severable; this
Agreement will be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid, or unenforceable provision, there will be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

13.4.       Consent and Waiver.  No consent under and no waiver of any provision
of this Agreement on any one occasion shall constitute a consent under or waiver
of any other provision on said occasion or on any other occasion, nor shall it
constitute a consent under or waiver of the consented to or waived provision on
any other occasion.  No consent or waiver shall be enforceable unless it is in
writing and signed by the Member against whom such consent or waiver is sought
to be enforced.

 

13.5.       No Third Party Beneficiary.  This Agreement is made solely and
specifically among and for the benefit of the parties hereto, and their
respective successors and assigns, and no other Person will have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise, except that the
Company shall have standing to bring an action to recover damages provided for
by the Act or to seek remedies otherwise provided by law in the event of a
breach or threatened breach of this Agreement.

 

13.6.       Notices.  All notices, offers, demands, or other communications
required or permitted under this Agreement shall be in writing, signed by the
Person giving the same.  Notice shall be treated as given when personally
received or (except in the event of a mail strike) three business days after
being sent by certified or registered mail, postage prepaid, return receipt
requested, to a Member at the address as shown from time to time on the records
of the

 

19

--------------------------------------------------------------------------------


 

Company.  Any Member may specify a different address by written notice to the
Board of Governors.

 

13.7.       Binding Effect.  Except as herein otherwise specifically provided,
this Agreement shall be binding upon and inure to the benefit of the parties and
their legal representatives, heirs, administrators, executors, successors and
assigns.

 

13.8.       Necessary Instruments and Acts.  The Members covenant and agree that
they shall execute any further instruments and shall perform any acts which are
or may become necessary to effectuate and to carry out the terms and conditions
of this Agreement.

 

13.9.       Number and Gender.  Wherever from the context it appears
appropriate, each term stated in either the singular or the plural shall include
the singular and the plural and pronouns stated in either the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter.

 

13.10.     Interpretation.  All references herein to Articles, Sections and
subsections refer to Articles, Sections and subsections of this Agreement.  All
Article, Section and subsection headings are for reference purposes only and
shall not affect the interpretation of this Agreement.

 

13.11.     Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement binding
on all Members.  Each Member shall become bound by this Agreement immediately
upon signing any counterpart, independently of the signature of any other
Member.

 

13.12.     Governing Law.  This Agreement and the rights of the parties
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Minnesota.

 

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Member Control Agreement as of the day and year first above written.

 

 

GOLDEN GROWERS COOPERATIVE

 

 

 

 

 

By:

/s/ Harvey A. Pyle

 

 

 

 

 

Its: Chairperson

 

 

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By:

/s/ Thomas S. Astrup

 

 

 

Its: Chief Financial Officer

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The undersigned Members of ProGold Limited Liability Company, hereby agree and
acknowledge that the following information applies for all purposes to the
ProGold Limited Liability Company Amended and Restated Member Control Agreement
dated effective September 1, 2009; this Schedule A to be effective as of the
date hereof.

 

Member
and
Address

 

Form of
Contribution

 

Agreed
Value of
Contribution

 

Percentage
Interest
(Financial
Rights)

 

Voting
Interest (Governance
Rights)

 

Golden Growers Cooperative
101 North Tenth Street
Suite 110
P.O. Box 2484
Fargo, North Dakota 58102

 

Cash

 

$

51,156,000

 

49

%

49

%

 

 

 

 

 

 

 

 

 

 

 

American Crystal Sugar
Company
101 Third Street North
Moorhead, Minnesota 56560

 

Cash

 

$

53,244,000

*

51

%

51

%

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

$

104,400,000

 

100

%

100

%

 

 

Dated: September 1, 2009.

GOLDEN GROWERS COOPERATIVE

 

 

 

 

 

By:

/s/ Harvey A. Pyle

 

Its: Chairperson

 

 

 

 

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

 

 

By:

/s/ Thomas S. Astrup

 

 

Its: Chief Financial Officer

 

--------------------------------------------------------------------------------

*Includes an initial contribution of $48,024,000 plus the value of the initial
contribution of $5,220,000 made by Minn-Dak Farmers Cooperative in exchange for
a 5% interest in ProGold that was acquired by American Crystal on April 23,
2003.

 

--------------------------------------------------------------------------------